Title: The President of Congress to the American Peace Commissioners, 14 January 1784
From: President of Congress,Mifflin, Thomas
To: American Peace Commissioners


          Gentlemen,
            Annapolis 14th. Jany. 1784.
          This Day, nine States being represented in Congress, Vizt: Massachussetts, Rhode Island, Connecticut, Pennsylvania, Delaware, Maryland, Virginia, North Carolina & South Carolina, together with one Member from New Hampshire and one Member from New-Jersey, The Treaty of Peace was ratified by the Unanimous Vote of the Members; This being done, the Congress by an unanimous Vote, ordered a Proclamation to be issued, enjoyning the strict and faithful Observance thereof; and published an earnest Recommendation to the several States in the very Words of the 5th Article— They have likewise resolved, that the Ratification of the Definitive Treaty of Peace between the United States & Great Britain be transmitted, with all possible Dispatch, under the Care of a faithful Person, to our Ministers in France, who have negotiated the Treaty; to be exchanged; & have appointed Colonel Josiah Harmar to that Service. He will have the Honor of delivering to you the Ratification; together with Copies of the Proclamation of Congress and of their Recommendation to the States conformably to the 5th. Article.
          I take the Liberty of recommending Colonel Harmar to you as a brave and deserving officer, and am, with the highest Respect and Esteem, / Gentlemen, / Your obedient, and / most humble Servant
          (signed) Thomas Mifflin.
        